Exhibit 10.1 

 

SECURED CONVERTIBLE NOTE

MODIFICATION AND CONVERSION AGREEMENT

 

This Secured Convertible Note Modification and Conversion Agreement (this
“Agreement”) is dated effective as of April 29, 2020, among Allied Esports
Entertainment, Inc., a Delaware corporation formerly known as Black Ridge
Acquisition Corp. (“Borrower”), certain undersigned direct and indirect
subsidiaries of Borrower (the “Borrower Parties”) and Knighted Pastures LLC (the
“Purchaser” and collectively with Borrower and the Borrower Parties, the
“Parties”).

 

A. Certain purchasers purchased Secured Convertible Promissory Notes (the “First
Bridge Notes”) in a $10,000,000 private placement offering (the “First Bridge”)
of Ourgame International Holdings Limited, a Cayman Islands corporation
(“Ourgame”), pursuant to the terms and conditions of that certain Convertible
Note Purchase Agreement, dated as of October 11, 2018 (the “First Purchase
Agreement”), between Ourgame and such purchasers.

 

B. Certain purchasers purchased Secured Convertible Promissory Notes (the
“Second Bridge Notes,” together with the First Bridge Notes, collectively, the
“Notes”) in a $4,000,000 private placement offering (the “Second Bridge,”
together with the First Bridge, collectively, the “Bridge Transactions”) of
Noble Link Global Limited, a British Virgin Islands entity (“Noble”), pursuant
to the terms and conditions of that certain Convertible Note Purchase Agreement,
dated as of May 17, 2019 (the “Second Purchase Agreement”), between Noble and
such purchasers. The First Purchase Agreement and Second Purchase Agreement,
together with the Notes, security agreements, share pledge security agreements,
guarantees and other documents executed in connection therewith or contemplated
thereby are each referred to herein as a “Bridge Document,” and collectively as
the “Bridge Documents.”

 

C. In order to facilitate the closing of the SPAC Transaction (as defined in the
First Purchase Agreement and Second Purchase Agreement), the purchasers of the
Notes entered into an Amendment and Acknowledgement Agreement dated as of August
5, 2019 (the “Amendment and Acknowledgement Agreement”) pursuant to which all
obligations of Ourgame and Noble under the Notes were assigned to and became the
sole obligations of Borrower, and the purchasers agreed to, among other things,
temporarily extend the maturity date of their respective Notes (the “Maturity
Date”) until August 23, 2020 (the 380th day following the closing of the SPAC
Transaction).

 

D. Each Note holder has an option, during the period commencing as of the
effective time of the SPAC Transaction and ending on the Maturity Date (the
“Conversion Period”), to convert all, but not less than all, the remaining
unpaid principal amount of such holder’s Note (but not any accrued interest),
into a number of common shares of Borrower (“Borrower Common Stock”) equal to
(i) the principal amount of such holder’s Note, divided by (ii) $8.50 (the
“Conversion Price”).

 

E. Borrower desires that the Purchaser convert all or a portion of the
outstanding principal amount of, and accrued interest on, Purchaser’s Note into
Borrower Common Stock on the date hereof (such portion, as set forth on the
Conversion Notice attached to this Agreement, is referred to as the “Conversion
Amount”), and to induce the Purchaser to do so, Borrower has offered to reduce
the Conversion Price as it relates to the Conversion Amount.

 



 

 

 

F.  The Purchaser has agreed to convert the Conversion Amount at such reduced
Conversion Price upon the terms and conditions set forth in this Agreement.

 

For good and valuable consideration, the Parties hereby acknowledge, declare and
agree as follows:

 

1.Conversion Price Reduction. Borrower hereby reduces the Conversion Price as it
relates to the Conversion Amount from $8.50 to $1.60 per share.

 

2.Conversion. Contemporaneously with the execution and delivery of this
Agreement, the Purchaser is delivering the Conversion Notice to Borrower
pursuant to which the Purchaser is converting the Conversion Amount into
Borrower Common Stock. The Conversion Amount will reduce the outstanding
principal on Holder’s Note.

 

3.Interest. Interest on the Conversion Amount will continue to accrue, as if
such principal amount with respect to the Conversion Amount of Holder’s Note was
not converted under this Agreement, and all accrued and unpaid interest under
the Note (including interest accrued on the Conversion Amount through the
maturity date) and “Minimum Interest” (as such term is defined in the Amendment
and Acknowledgement Agreement) shall become due and payable on August 23, 2020.

 

4.Registration Rights. Borrower previously registered for resale shares of
Borrower Common Stock issuable upon conversion of the Purchaser’s Note at the
Conversion price of $8.50 per share. Reasonably promptly following the date
hereof, but in any event no later than May 5, 2020, Borrower shall file a
registration statement (the “New Registration Statement”) registering, among
other things, the resale of any additional shares of Borrower Common Stock
issuable upon conversion of the Conversion Amount that exceeds the amount of
shares of Borrower Common Stock registered for resale under the existing
registration statement, and shall use Borrower’s best efforts to cause the New
Registration Statement to be declared effective as promptly as practicable
thereafter. For the avoidance of doubt, all of the shares of Borrower Common
Stock issued or issuable upon conversion of the Purchaser’s Note shall not be
subject to any lock-up or other prohibitions on transfer other than such
transfer restrictions imposed by applicable law (and not by any contract).

 

5.Compliance with Securities Laws and Principal Market Rules; Beneficial
Ownership Limitation. Notwithstanding anything in this Agreement to the
contrary, Borrower shall not issue, and the Purchaser shall not acquire, shares
of Borrower Common Stock upon conversion of the Note if such shares proposed to
be issued, when aggregated with all other shares of Borrower Common Stock then
owned beneficially (as calculated pursuant to Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Rule 13d-3 promulgated thereunder) by the
Purchaser and its affiliates would result in the beneficial ownership by the
Purchaser and its affiliates of more than 19.99% of the then issued and
outstanding shares of Borrower Common Stock unless (i) such ownership or voting
power would not be the largest ownership position in Borrower, or (ii) Borrower
stockholder approval is obtained for such ownership in excess of 19.99% in
accordance with the rules of The Nasdaq Stock Market.

 

6.Amendments. The Bridge Documents related to the Purchaser’s Note are deemed
amended by the terms of this Agreement effective as of the date hereof. Except
as otherwise expressly modified by this Agreement, all terms, provisions,
covenants and agreements contained in such Bridge Documents shall remain
unmodified and in full force and effect.

 

7.Governing Law; Venue. This Agreement shall be governed by the laws of the
State of California without regard to its conflicts-of-law principles. The
Parties expressly acknowledge and agree that any judicial action to enforce any
right of any Party under this Agreement may be brought and maintained in the
State of California, and the Parties consent to the jurisdiction of the courts
of the State of California, County of Orange, and the federal courts located in
the Central District of the State of California. Accordingly, the Parties hereby
submit to the process, jurisdiction and venue of any such court. Each Party
hereby waives, and agrees not to assert, any claim that it is not personally
subject to the jurisdiction of the foregoing courts in the State of California
or that any action or other proceeding brought in compliance with this Section
is brought in an inconvenient forum.

 

8.Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall constitute one agreement binding on the Parties. Facsimile
and electronically transmitted signatures (such as, for example, DocuSign) shall
be valid and binding to the same extent as original signatures. In making proof
of this Agreement, it will be necessary to produce only one copy signed by the
Party to be charged.

 

The remainder of this page is intentionally left blank.

 

2

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Secured
Convertible Note Modification and Conversion Agreement as of the date first set
forth above.

 

  Purchaser Name: Knighted Pastures LLC       Signature: /s/ Roi Choi   Name:
Roi Choi   Title: Manager

 

3

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Secured
Convertible Note Modification and Conversion Agreement as of the date first set
forth above.

 

ALLIED ESPORTS ENTERTAINMENT, INC.   WPT ENTERPRISES, INC.     By: /s/ Frank Ng
  By: /s/ Frank Ng Name: Frank Ng   Name: Frank Ng Its: CEO   Its:
CEO           









 

PEERLESS MEDIA LIMITED   ALLIED ESPORTS MEDIA, INC.   By: /s/Frank Ng   By: /s/
Frank Ng Name: Frank Ng   Name: Frank Ng Its: CEO   Its: CEO

 

ESPORTS ARENA LAS VEGAS, LLC   ALLIED ESPORTS INTERNATIONAL, INC.   By: /s/
Frank Ng   By: /s/ Frank Ng Name: Frank Ng   Name: Frank Ng Its: CEO   Its:
CEO              









   

ELC GAMING GMBH   PEERLESS MEDIA HOLDING CO.   By: /s/ Frank Ng   By: /s/ Frank
Ng Name: Frank Ng   Name: Frank Ng Its: CEO   Its: CEO





   

CLUB SERVICES, INC.       By: /s/ Frank Ng   Name: Frank Ng   Its: CEO      

 

4



 

